Title: From William Cranch to John Quincy Adams, 1 July 1826
From: Cranch, William,Huntt, Henry
To: Adams, John Quincy


				
					To the President of the United States.
					July 1st. 1826.
				
				The undersigned Commissioners, appointed “to select a proper site in the District of Columbia, on which to erect a Penitentiary for the said District; and also to select a site in the County of Alexandria, for a County Jail”, respectfully referring to their former partial report of the 8th of June 1826., have now the honor further to report—: That there is not to their knowledge in the County of Alexandria any land belonging to the United States, or to the County or town of Alexandria which they could select as a site for a public Jail, and that no gratuitous offer of land for that purpose, has been made by any person. Several lots have been offered at various prices, but the Commissioners have not deemed themselves authorised to enter into any contract on behalf of the United States—From among the lots thus offered the undersigned have selected, as the site for a County Jail for the City and County of Alexandria, such part of the square of ground in the Town of Alexandria bounded on the North by Oronoko street, on the East by Pitt street, on the south by Princess street, and on the west by St. Asaph street, as may be required for the purpose aforesaid; provided a good title to the same shall be made to the United States on or before the first day of September next—but if such title shall not be made on or before that day, the undersigned Commissioners reserve the right to make another selection—The Commissioners beg leave to refer to a letter from the Mayor of Alexandria to one of the Commissioners marked A.—and to a sketch of the square selected marked B., being the square referred to in the document A., shewing that the southern half of that square, containing one acre may be had for five hundred dollars—
				
					W. CranchHenry Huntt.W. Smith
				
				
			